DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The present claims recite an organogel composition. The specification defines the term “organogel” as follows: “As used herein, the term ‘organogel’ refers to a class of gels composed of a liquid organic phase within a three-dimensional, cross-linked network” (Spec. pp. 4-5, ¶¶ [0017]).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,941,256 B2.
As to claim 33: US ‘256 claims an organogel composition comprising an organic solvent, an acrylate, and one or more functional additives (see claim 1 of US ‘256). US ‘256 further claims organogel compositions wherein the organic solvent is selected from those presently recited (see claims 4-8 of US ‘256); organogel compositions wherein the acrylates are selected from those presently recited (see claim 3 of US ‘256); and organogel compositions wherein the functional additives are selected from those presently recited (see claim 9 of US ‘256). 
US ‘256 does not specifically claim an organogel composition comprising the presently recited combination of such solvents, acrylates, and functional additives.
One of ordinary skill in the art would have been motivated to make any of the compositions within the scope of the claims of US ‘256, including organogel compositions including any of the organic solvents, acrylates, and functional additives within the scope of the claims of US ‘256. In light of the recitation of various solvents, acrylates, and functional additives for use in the organogel compositions claimed by US ‘256, one of ordinary skill in the art would have been motivated to make organogel compositions claimed by US ‘256 including the organic solvents recited in claims 4-8 of US ‘256, the acrylates recited in claim 3 of US ‘256; and the functional additives recited in claim 9 of US ‘256. It would have been obvious to one of ordinary skill in the art to have made organogel compositions claimed by US ‘256 including the organic solvents recited in claims 4-8 of US ‘256, the acrylates recited in claim 3 of US ‘256; and the functional additives recited in claim 9 of US ‘256.
The further limitations of claims 34-36 are adequately set forth in claims 6, 10, and 14 of US ‘256.

Claims 21, 23-32, and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,941,256 B2 in view of Sensors and Actuators B: Chemical 2016, 234, 122-129 (herein “Kim”).
As to claim 21: US ‘256 claims an organogel composition comprising an organic solvent and one or more functional additives (see claim 1 of US ‘256). The term “organogel” is defined by US ‘256 such that it refers to a class of gels composed of a liquid organic phase within a three-dimensional, cross-linked network” (col. 3, ll. 50-53).
US ‘256 does not specifically claim that the three-dimensional, cross-linked network is of acrylates.
Kim describes an organogel composition (e.g. see the abstract and section 2.6 on p. 123) comprising a three-dimensional, cross-linked network (see the second paragraph of the Introduction section and Fig. 1 on p. 123) of an acrylate polymer, the solvent n-decane, and quantum dots. The organogel composition is useful for making a fluorescent sensor (see the abstract).
In light of Kim, one of ordinary skill in the art would have been motivated to make the organogels claimed by US ‘256 by making the network from a polymer of acrylates in the manner described in Kim in order to make the organogels of US ‘256 suitable for making a fluorescent sensor. It would have been obvious to one of ordinary skill in the art to have made the network of US ‘256 from a polymer of acrylates.
The further limitations of claims 23-32, 37-40 are adequately set forth in claims 4, 6-15, and 17-20 of US ‘256.

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 23, 26, and 29-31 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sensors and Actuators B: Chemical 2016, 234, 122-129 (herein “Kim”).
As to claims 21, 23: Kim describes an organogel composition (e.g. see the abstract and section 2.6 on p. 123) comprising a three-dimensional, cross-linked network (see the second paragraph of the Introduction section and Fig. 1 on p. 123) of an acrylate polymer, the solvent n-decane, and quantum dots.
As to claims 26 and 29-31: As set forth above, Kim describes quantum dots. Quantum dots are a visual indicator that absorb energy the UV spectrum and fluoresce.

Allowable Subject Matter

Claim 22 is objected to as being dependent upon a rejected base claim, but it would be allowable if written in independent form.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764